OPINION

Per Curiam:

This is a consolidated appeal from district court decisions transferring the legal custody of two minor children from the Washoe County Welfare Department to the Welfare Division of the Nevada State Department of Health, Welfare and Rehabilitation. In each instance the child was shown to be mentally retarded and, to some degree, physically handicapped as well. Relevant statutes provide that the County shall care for mentally retarded children [NRS ch. 435], and that the State shall assume responsibility for the care of the handicapped child [NRS ch. 432], We do not here decide the appellant-State’s contention that a handicapped child within the meaning of ch. 432 does not embrace a mentally retarded child, since the minor children here involved are handicapped both mentally and physically. Indeed, this definitional controversy between welfare departments is best resolved legislatively, and we invite legislative attention to the problem.
Affirmed.